Citation Nr: 1455073	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for right inguinal hernia surgical residuals, to include a postoperative scar, currently rated as 10 percent disabling.

2.  Entitlement to an effective date prior to June 13, 2013 for a 10 percent rating for service-connected right inguinal hernia scar.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel



INTRODUCTION

The Veteran had active duty service from July 1981 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 a rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  

In his August 2012 substantive appeal, the Veteran requested a hearing.  He subsequently withdrew his hearing request in January 2014 correspondence.  

In July 2013, the RO awarded a 10 percent rating beginning June 13, 2013 for the right inguinal hernia disability.  The Veteran expressed disagreement with assigned effective date.  Accordingly, it has been characterized as a separate issue on appeal.  The July 2013 RO decision is a partial grant, and the issue of a higher initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Review of the Virtual VA electronic folder includes updated VA treatment records.  The agency of original jurisdiction (AOJ) considered these records in the December 2013 supplemental statement of the case.  No other pertinent evidence that is not already associated with the paper claims folder is found within the electronic folders.  


FINDINGS OF FACT

1.  The right inguinal hernia status post-incisional repair is manifested by pain in the groin region, without recurrent hernias or nerve impairment.

2.  Throughout the claims period, the right inguinal hernia status post-incisional repair is manifested by a painful, superficial scar.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right inguinal hernia status post-incisional repair with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.114, 4.118   Diagnostic Codes 7338, 7801-7805 (2014).

2.  The criteria for a September 1, 2011 effective date for a 10 percent initial rating for right inguinal hernia status post-incisional repair with residual scar have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.400, 4.3, 4.7, 4.114, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The appeal for a higher initial rating and earlier effective date arises from disagreement with the initial rating and effective date assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nonetheless, a September 2011 letter notified the Veteran about the information and evidence needed to substantiate his claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes service treatment records, VA outpatient treatment records, and statements from the Veteran.  The Veteran has not otherwise identified outstanding medical records pertinent to the claims.  The Veteran was afforded adequate VA hernia examinations in December 2011 and June 2013.  The evidence does not show that his symptoms have materially increased since the most recent VA examination.  VA fulfilled its duty to provide an adequate medical examination.

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Higher initial rating

The Veteran underwent surgery to repair a right inguinal hernia in 1985.  He was granted service connection in January 2012.  The right inguinal hernia status post-incisional repair with residual scar has been assigned a 10 percent rating effective since June 13, 2013.  He contends that he is entitled to an initial rating in excess of 10 percent and an earlier effective date for a compensable rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection. The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  

The right inguinal hernia status post-incisional repair with residual scar is currently rated as noncompensable under the Diagnostic Code 7338 for hernia and 10 percent disabling under Diagnostic Code 7804 for scars.  38 C.F.R. §§ 4.114, 4.118 Diagnostic Codes 7338, 7804.  First, the Board will consider whether a compensable rating is warranted under Diagnostic criteria for hernias.  

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted where the hernia is postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

The December 2011 and June 2013 VA hernia examinations show that the Veteran does not currently have a right inguinal hernia upon clinical evaluation.  Notably, the December 2011 VA examiner considered that the Veteran may have had some symptoms of re-herniation, but clarified that he could not find a current hernia.  Similarly, September 2011 primary care and August 2013 VA surgical consultation records also included clinical findings that a right inguinal hernia was not present.  At best, the July 2013 VA primary care notes indicate that a small reducible hernia was present upon Valsalva maneuver.  

Given the above, the Board finds that the weight of the evidence is against a compensable rating under Diagnostic Code 7338. 38 C.F.R. § 4.114, Diagnostic Code 7338.  This is because the multiple clinical examinations tend to indicate that a right inguinal hernia is not observable and the only clinical observation for a hernia was made with a Valsalva maneuver.  The Board finds the VA hernia examination reports highly probative since they were conducted specifically for the purpose of determining the nature and symptomatology of the right inguinal hernia residuals.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Likewise, the August 2013 VA surgical consultation is also highly probative since it was made to determine if a hernia existed.  Id.  For the reasons stated above, the preponderance of the evidence is against finding a recurrent hernia.  A compensable rating under Diagnostic Code 7338 is not for further consideration.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The Board will next consider whether a higher initial rating is warranted on the basis of a painful postoperative scar, which is the basis for the current 10 percent initial rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 10 percent rating is the maximum schedular rating for an individual painful scar under Diagnostic Code 7804.  Id.  The Veteran does not meet the requirements for a higher rating under the alternative Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801.  The clinical findings do not show that the service-connected postoperative scar is deep, non-linear, or is greater than 12 inches.  

The Board notes that scars may alternatively be rated on limitation of function of the affected body part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Here, the Veteran reports limitation in lifting and bending due to groin pain caused by the right hernia residuals.  The June 2013 VA examiner considered this issue and indicated there was no additional functional impairment, to include limitation of motion, caused by the scar.  The August 2013 surgical consultation report reflects findings of generalized right groin pain exacerbated by heavy lifting and straining.  The August 2013 surgeon further described it as "chronic irritation" caused by the surgical repair.  The currently assigned 10 percent rating contemplates scar pain in the right groin region.  The clinical findings do not in any way suggest limitation of motion caused by the right hernia scar approximates a compensable rating for limited motion of the hip or thigh.  See generally 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  Consequently, higher or separate ratings on the basis of limitation of function are not for application.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The evidence does not indicate that the Veteran experiences any neurological disorder due to right inguinal hernia residuals.  See December 2011 and June 2013 VA hernia examination reports.  His subjective reports of pain have not otherwise been attributed to neurological impairment.  See July and August 2013 VA treatment records.  A separate rating for neurological manifestations is not for further consideration at this time.

In summary, the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent or additional separate ratings for the service-connected right inguinal hernia.  38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338 and 7804.  



Earlier effective date

The Veteran also seeks an effective date prior to June 13, 2013 for the currently assigned 10 percent rating for right inguinal hernia.  The effective date of an award of disability compensation based on direct service connection shall be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for right inguinal hernia is warranted from the date of claim on September 1, 2011.  38 C.F.R. § 3.400.  This is because September 2011 VA primary care records reflect complaints of intermittent right hernia pain at the surgical site.  The December 2011 VA examiner described the hernia scar as tender and noted that he could not fully examine the hernia scar due to body hair.  These reports suggest that the Veteran's service-connected postoperative right hernia scar was painful prior to June 13, 2013.  Accordingly, a 10 percent initial rating for right inguinal hernia scar is warranted from September 1, 2011 (date of the claim).  38 C.F.R. §§ 3.400, 4.3, 4.7, 4.118, Diagnostic Code 7804.   

Additional rating considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected right inguinal hernia to be fully contemplated by the applicable rating criteria.  The symptoms are productive of groin pain and difficulty bending and lifting heavy objects.  The Board finds the degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence indicates that the Veteran has had periods of unemployment and sheltered or intermittent employment, but has more recently obtained gainful employment.  (See November 2012, July and November 2013 VA Mental Health Clinic records).  There is no indication that the Veteran's unemployment or marginal employment is caused by or notably related to his service-connected right inguinal hernia as opposed to non-service mental health or medical issues.  Id.  His right inguinal hernia is shown to limit bending and heavy lifting activities, but does not otherwise pose occupational interference.   Further consideration of total disability rating for individual unemployability (TDIU) is not warranted at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent for service-connected right inguinal hernia is denied.

A September 1, 2011 effective date for an initial 10 percent rating for service-connected right inguinal hernia scar is allowed, subject to the regulations pertinent to the disbursement of monetary funds.   




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


